Name: Commission Implementing Regulation (EU) NoÃ 787/2012 of 31Ã August 2012 derogating from Regulation (EC) NoÃ 612/2009 as regards the determination of the refund rate for pigmeat in the case of supplies as referred to in Article 34 of that Regulation and carried out from 1 to 18Ã April 2012
 Type: Implementing Regulation
 Subject Matter: animal product;  trade policy;  European Union law;  trade
 Date Published: nan

 1.9.2012 EN Official Journal of the European Union L 235/7 COMMISSION IMPLEMENTING REGULATION (EU) No 787/2012 of 31 August 2012 derogating from Regulation (EC) No 612/2009 as regards the determination of the refund rate for pigmeat in the case of supplies as referred to in Article 34 of that Regulation and carried out from 1 to 18 April 2012 THE EUROPEAN COMMISSION, Having regard to the Treaty of the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 170 in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 342/2012 (2) fixed export refunds for pigmeat at zero. (2) In accordance with Article 34 of Commission Regulation (EC) No 612/2009 (3), Member States may authorise exporters to follow a procedure whereby the last day of the month is used to determine the rate of the refund applicable to supplies as referred to in Article 34 of that Regulation loaded each month. (3) Entitlement to the refund on specific supplies carried out under the procedure provided for in Article 34 of Regulation (EC) No 612/2009, before the date of the entry into force of Implementing Regulation (EU) No 342/2012, should not be affected. In order to determine that refund, it is therefore necessary to set the date to be used for that purpose, by way of derogation from Article 34(2) of Regulation (EC) No 612/2009. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 34(2) of Regulation (EC) No 612/2009, the date 18 April 2012 shall be used to determine the rate of refund applicable for pigmeat in the case of supplies as referred to in Article 41(1) of that Regulation and carried out from 1 to 18 April 2012 in accordance with the procedure provided for in Article 34 of that Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 108, 20.4.2012, p. 24. (3) OJ L 186, 17.7.2009, p. 1.